IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                            Docket No. 45502

STATE OF IDAHO,                                    )
                                                   )   Filed: June 19, 2018
       Plaintiff-Respondent,                       )
                                                   )   Karel A. Lehrman, Clerk
v.                                                 )
                                                   )   THIS IS AN UNPUBLISHED
THOMAS EDWARD LANDERS,                             )   OPINION AND SHALL NOT
                                                   )   BE CITED AS AUTHORITY
       Defendant-Appellant.                        )
                                                   )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for aggravated battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Thomas Edward Landers pled guilty to aggravated battery. I.C. §§ 18-903(a) and 18-
907(1)(b). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Landers to a unified term of ten years, with a minimum period of confinement of five
years. Landers filed an I.C.R. 35 motion, which the district court denied. Landers appeals,
asserting that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                   1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Landers’s judgment of conviction and sentence are affirmed.




                                                   2